UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7110



SOLOMON HAM,

                                               Plaintiff - Appellant,

             versus


GARY W. WATERS, Sheriff; CYNTHIA P. MORRISON,
Clerk; CAPTAIN NAER, Classification Officer,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-03-466-2)


Submitted:    November 6, 2003            Decided:     November 18, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Soloman Ham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Solomon Ham appeals the district court’s order denying relief

on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed the

record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court.   See Ham v. Waters, No. CA-

03-466-2 (E.D. Va. July 7, 2003).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2